The petition for rehearing was filed on the ground that the trial judge was bound under the provisions of section 12219 of the Revised Laws of Hawaii 1945 to require the production of "`important testimony' of independent persons referred to by the parties (the parties being the only witnesses who testified) which persons could give evidence which would directly go to the credibility of the witnesses."
Section 12219 relates to procedure when collusion is suspected.
There appearing no reason to suspect collusion in the present case, a rehearing is denied.